Citation Nr: 1041246	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-14 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, 
to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1965 to 
July 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

This case was brought before the Board in January 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The requested development having been 
completed, the case is once again before the Board for appellate 
consideration of the issue on appeal.


FINDINGS OF FACT

1.	The Veteran did not serve in the Republic of Vietnam and may 
not be presumed to have been exposed to herbicides, to include 
Agent Orange.

2.	There is no competent evidence of record to indicate the 
Veteran had actual exposure to herbicides, to include Agent 
Orange.

3.	Type II diabetes mellitus was not manifested in active service 
or within one year of service discharge and any current type 
II diabetes mellitus is not otherwise etiologically related to 
such service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by 
active duty service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in February 2005.  The 
RO's October 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
Veteran was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish a 
disability rating and effective date in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board 
has concluded that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, any questions as to the 
appropriate disability rating or effective date to be assigned 
have been rendered moot, and the absence of notice regarding 
these elements should not prevent a Board decision.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds 
sub nom. Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service treatment records identified by the Veteran have 
also been obtained.  The Veteran has not identified any 
additional records that should be obtained prior to a Board 
decision.  Therefore, VA's duty to further assist the Veteran in 
locating additional records has been satisfied.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2010).  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, there is nothing in the 
record, other than the Veteran's own lay statements, that he 
suffers from type II diabetes mellitus that is etiologically 
related to his active service.  As he is not competent to provide 
evidence of a diagnosis or etiology of a condition, the record is 
silent for a nexus between the Veteran's current disability and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. 
Cir. 2010) (the Veteran's conclusory lay statement is 
insufficient to trigger VA's duty to provide an examination with 
an opinion).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
C.F.R. §§ 3.307, 3.309(a).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran has asserted that he was exposed to Agent Orange 
while serving on the USS HOEL in the waters surrounding Vietnam.  
Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).  Service in Vietnam includes service 
in the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  38 
C.F.R. § 3.313(a) (2010).  In regulations adding diabetes 
mellitus as a disability presumptively related to herbicides, VA 
stated that "service in the Republic of Vietnam" includes 
service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 
2001).  In other words, the serviceman must have actually been 
present at some point on the landmass or the inland waters of 
Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).

The Veteran has indicated that he never got off the USS HOEL and 
stepped onto the shore of the Republic of Vietnam, even though 
the ship was docked on several occasions.  See March 2005 
Informal Conference Report.  Rather, in various written 
statements and during his informal conference, the Veteran 
reported that the USS HOEL operated within the mouth of the Red 
River.  

In light of the Veteran's assertions, relevant deck logs of the 
USS HOEL were obtained and associated with the claims file.  
Significantly, these logs indicate that, on August 29, 1966, the 
USS HOEL anchored in DaNang Harbor, Vietnam, in eight fathoms of 
water.  However, the Board observes that, though the USS HOEL was 
anchored in DaNang Harbor, it remained in "blue water" 
offshore.  In this regard, the VA Adjudication Procedure Manual, 
M21-1MR, contains a note that "[s]ervice aboard a ship that 
anchored in an open deep-water harbor, such as DaNang...along the 
[Vietnam] coast does not constitute inland waterway service or 
qualify as docking and is not sufficient to establish presumptive 
exposure to herbicides."  See M21-MR, IV.ii.1.H.28.h.  As such, 
this record is not sufficient to establish the Veteran's presence 
within the Republic of Vietnam.  Further, there is no official 
record of the USS HOEL operating in "inland waterways," to 
include the Red River.  

The Board acknowledges the appellant's contention that for all 
intents and purposes, the Veteran was close enough to be exposed 
to herbicides.  However, as discussed above, applicable 
regulations limit the presumption of herbicide exposure to those 
veterans who stepped foot on the landmass of the Republic of 
Vietnam or served within the inland waterways.  See Haas, supra.  
As there is no such evidence in the instant case, the presumption 
of herbicide exposure does not apply.  See 38 C.F.R. § 
3.307(6)(iii) (2010). 

Furthermore, there is no evidence of actual exposure to 
herbicides in the instant case.  As such, the Board finds the 
Veteran was not exposed to herbicides in service on either a 
presumptive or actual basis.  Therefore, the Veteran's claim for 
service connection for type II diabetes mellitus as secondary to 
herbicide exposure must fail.

As the Veteran's claim of service connection for type II diabetes 
mellitus as secondary to herbicide exposure fails, the Board will 
consider whether the evidence demonstrates that the Veteran's 
current disability was incurred during service or is otherwise 
related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). To this extent, the Board finds that a preponderance of 
the evidence is against the Veteran's claim, and the claim of 
service connection for type II diabetes mellitus must be denied.

While the evidence reveals that the Veteran currently suffers 
from type II diabetes mellitus, the competent, probative evidence 
of record does not etiologically link the Veteran's current 
disability to his service or any incident or disorder incurred 
therein.  With regards to direct service connection, service 
medical records are absent complaints, findings or diagnoses of 
type II diabetes during service.  In addition, during the July 
1968 clinical examination for separation from service, the 
Veteran's endocrine system was evaluated as normal.  Thus, there 
is no medical evidence that shows the Veteran suffered from type 
II diabetes mellitus during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  In this case, the Veteran has a current diagnosis of 
type II diabetes mellitus.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between the 
current disability and military service.

In this case, the Veteran has not produced a competent medical 
opinion establishing an etiological link between his current type 
II diabetes mellitus and an event or occurrence in service. The 
Board acknowledges that the Veteran himself has claimed that he 
suffers from type II diabetes mellitus as a direct result of his 
active service.  However, as a layperson, the Veteran has no 
competence to give a medical opinion on the diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Veteran is competent to report (1) symptoms 
observable to a layperson, e.g., pain; (2) a diagnosis that is 
later confirmed by clinical findings; or (3) a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is no evidence of continuity of symptomology 
since active service in the present case.  The evidence of record 
indicates that the Veteran was treated for elevated blood sugars 
in October 2001, and first diagnosed with type II diabetes 
mellitus in approximately 2003.  This is over 30 since the 
Veteran separated from service; this significant lapse in time 
between the active service and the first evidence of diabetes 
mellitus weighs against the Veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including diabetes mellitus, 
may be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  38 
C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the Veteran 
was not diagnosed with diabetes mellitus until approximately 
2003, over 30 years after discharge from active service.  
Therefore, the presumption of service connection does not apply 
in this case.

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his currently 
diagnosed type II diabetes mellitus is etiologically related to 
his active service.  The normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service, 
is also probative evidence against the claim for direct service 
connection.  In addition, the facts of this case do not warrant 
presumptive service connection for the Veteran's diabetes 
mellitus, because this condition did not manifest to a degree of 
10 percent within one year of his discharge from active service.  
Further, the presumption of herbicide exposure does not apply, as 
there is no evidence the Veteran served within the Republic of 
Vietnam as defined by applicable regulations.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for type II 
diabetes mellitus on both a presumptive and direct basis, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 
(West 2002).


ORDER

Service connection for type II diabetes mellitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


